                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

JAMES A. COUTTS,                )
                                )
                 Petitioner,    )                            8:19CV218
                                )
             v.                 )
                                )
DEPARTMENT OF                   )                MEMORANDUM AND ORDER
CORRECTIONAL SERVICES,          )
SCOTT FRAKES, MICHELLE          )
CAPPS, Warden, KEARNEY          )
COUNTY SHERIFF’S                )
DEPARTMENT, SCOTT WHITE,        )
Sheriff, CORY ZIOLA, Deputy     )
Sheriff, SHANE MONTHEY, Deputy )
Sheriff, JUSTIN GLANZER, Deputy )
Sheriff, and THOMAS G. LIESKE,  )
Attorney,                       )
                                )
                 Respondents.   )
                                )

      This matter is before me for initial review. Nominally, this appears to be a
habeas corpus matter filed by a convicted state prisoner who is now in the custody of
the Nebraska Department of Corrections, although part of the petition also includes the
form for filing suit for violation of the civil rights of a prisoner apparently against
county officials and a lawyer.

        The filing is not on the official habeas corpus form and it does not comply with
Rule 2(d) of the Rules Governing Section 2254 Cases in the United States District
Courts. Therefore, I will deny and dismiss the petition, but give the petitioner an
opportunity to file another petition using the proper form. I also advise the petitioner
that if he is attacking more than one judgment of conviction, he must file separate
petitions for habeas corpus in two separate cases as required by Rule 2(e) of the
foregoing rules.
       Petitioner may also be confused about what type of lawsuit he wishes to
commence. If he wishes to file a claim for money or injunctive and declaratory relief,
he must file a separate suit using the official form for filing a complaint for violation
of civil rights by a prisoner. Petitioner may not file a complaint for violation of civil
rights and a petition for writ of habeas corpus in the same case.

      IT IS ORDERED that:

      1.     The petition (filing no. 1) (including the attachment) is denied and
             dismissed without prejudice. The motions (filing no. 4, filing no. 5 and
             filing no. 6) are denied.

      2.     The petitioner shall have until July 8, 2019, to file a new petition using
             the official form. The petitioner is advised that the Clerk must be in
             receipt of the new petition by the foregoing date, as I have taken into
             account the prison mail box rule when setting this deadline. If a proper
             petition is not filed by that date, this entire matter may be dismissed
             without prejudice and without further notice.

      3.     The Clerk shall mail to the petitioner a copy of this Memorandum and
             Order and two copies of the Petition Under 28 U.S.C. § 2254 for a Writ
             of Habeas Corpus and one copy of the Complaint for Violation of Civil
             Rights (Prisoner).

      4.     My chambers shall call this matter to my attention on July 9, 2019.

      DATED this 5th day of June, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge


                                          -2-
